DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16  in the reply filed on 08/01/2022 is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II there being no allowable generic or linking claim. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a feedback device” of claims 1 and 9, and “another feedback device” of claims 8 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-Examiner notes paragraph 0027 provides lights 58 and 60 to “indicate” proper/improper placement of the device, but it is unclear if these lights are meant to be the feedback device, as the specification also utilizes other outputs such as displays and speakers not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Feedback device in claims 1 and  9, and another feedback device of claims 8 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Regarding claims 1 and 9, the phrase “feedback device” fails to comply with the written description requirement. Paragraph 0020 appears to provide support for such language. Examiner notes Paragraph 0027 provides lights 58 and 60 of two different colors to “indicate” proper/improper placement of the device. However, the specification does not appear to correlate these two lights to a “feedback device” and also utilizes other outputs such as displays and speakers. Further, claims 8 and 16 require “another feedback device”. The specification does not appear to differentiate between the indicator elements, and what constitutes a “feedback device”. Is each light (58, 60) a different feedback element, or is an entirely separate feedback device, such as the display or speaker required to work in combination with the sensors? For the purposes of examination, the feedback device, and another feedback device will be treated as a single light indicator (light 58 being the first indicator and light 60 being another feedback device).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claims 6 and 14, the phrase “further comprising a pair of touch sensors” is unclear. Examiner notes claims 1 and 9 respectively already claim “a touch sensor” and it is unclear if the pair of touch sensors are in addition to the original touch sensor. Figure 4 and Paragraph 0026 appears to only provide support for two touch sensors. As currently claimed, there are three different touch sensors, which does not appear to be supported. For the purposes of examination, the language will be treated as two total touch sensors.
Claims 7-8 dependent from claim 6 and claims 15-16 dependent from claim 14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krenik (U.S. Patent Pub. No. 2014/0102271) in view of Damkat (U.S. Patent Pub. No. 2014/0345142).
Regarding claim 1 Krenik teaches a surgical hair clipper (200) comprising a clipper body (204), a blade assembly (202) connected to the clipper body, the blade assembly comprising a moveable blade (244) configured to reciprocate to remove hair from a skin area and a blade housing (H1) that houses the moveable blade (Figures 2A and 2B); the blade housing having a guide surface (S1) that faces the skin area during a hair removal process (See annotated Figure 2A below and Figure 1); a touch sensor (210) that is exposed at the guide surface for contact with the skin area during use (Figure 2A and Paragraph 0033); and a plurality of feedback devices (indicator lights 212)(Figure 2A and Paragraph 0033).
Krenik does not provide a processor that receives a signal from the touch sensor when the touch sensor contacts the skin area, wherein the processor instructs a feedback device to provide an indication of skin contact between the touch sensor and the skin area based on the signal.

    PNG
    media_image1.png
    457
    540
    media_image1.png
    Greyscale

Damkat teaches it is known in the art of hair cutting devices to incorporate a cutting device (10) with a processor (15) that receives a signal from a touch sensor when the touch sensor contacts the skin area (Paragraph 0029-0030), wherein the processor instructs a feedback device to provide an indication of skin contact between the touch sensor and the skin area based on the signal (Paragraphs 0028-0030 and Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Krenki to incorporate the teachings of Damkat to provide the cutting device with a processor to receive a signal from a touch sensor to provide feedback. In doing so, it allows for a variation in force applied to reduce skin irritation during use.

Regarding claim 3, the modified device of Krenki provides wherein the touch sensor provides a signal to the processor that is indicative of pressure against the skin area (Damkat Paragraph 0029).
Regarding claim 4, the modified device of Krenki provides wherein the touch sensor is connected directly to the clipper body (Krenki Figure 2A).

Regarding claim 9, Krenki teaches method of using a surgical hair clipper (200), the method comprising: contacting a skin area with a guide surface (S1) of the surgical hair clipper (Figure 1); the surgical hair clipper comprising a clipper body (204) a blade assembly (202) connected to the clipper body, the blade assembly comprising a moveable blade (244) configured to reciprocate to remove hair from the skin area and a blade housing (H1) that houses the moveable blade (Figures 1 and 2B), the blade housing having a guide surface (S1) that faces the skin area during a hair removal process (See annotated Figure 2A above and Figure 1); a touch sensor (210) that is exposed at the guide surface for contact with the skin area (Figure 2B); and a plurality of feedback devices (indicator lights 212)(Figure 2A and Paragraph 0033).
Krenki does not provide a processor that receives a signal from the touch sensor when the touch sensor contacts the skin area, wherein the processor instructs a feedback device to provide an indication of skin contact between the touch sensor and the skin area based on the signal; and the processor instructing the feedback device to provide the indication of skin contact between the touch sensor and the skin area based on a signal from the touch sensor.
Damkat teaches it is known in the art of hair cutting devices to incorporate a cutting device (10) with a processor (15) that receives a signal from a touch sensor when the touch sensor contacts the skin area (Paragraph 0029-0030), wherein the processor instructs a feedback device to provide an indication of skin contact between the touch sensor and the skin area based on the signal (Paragraphs 0028-0030 and Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Krenki to incorporate the teachings of Damkat to provide the cutting device with a processor to receive a signal from a touch sensor to provide feedback. In doing so, it allows for a variation in force applied to reduce skin irritation during use.

Regarding claim 11, the modified device of Krenki provides wherein the touch sensor provides a signal to the processor that is indicative of pressure against the skin area (Damkat Paragraph 0029).
Regarding claim 12, the modified device of Krenki provides wherein the touch sensor is connected directly to the clipper body (Krenki Figure 2A).


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krenik (U.S. Patent Pub. No. 2014/0102271) in view of Damkat (U.S. Patent Pub. No. 2014/0345142) as applied to claim 1 above, and further in view of Neyer (U.S. Patent No. 11,260,550)
Regarding claims 2 and 10 the modified device of Krenik does not provide wherein the touch sensor comprises a capacitance sensor.
Neyer teaches it is known in the art of shavers to incorporate a touch sensor comprises a capacitance sensor (Col. 2, Lines 59-67).
One of ordinary skill in the art would have good reason to pursue sensors which are known to be useful for a particular hair cutting function. There are a finite number of possible sensors which pertain to a handheld hair cutting device and allow for the sensor to detect the skin to be shaved providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable sensor in an attempt to provide an improved detection function for the hair clipper, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krenik (U.S. Patent Pub. No. 2014/0102271) in view of Damkat (U.S. Patent Pub. No. 2014/0345142) as applied to claims 1 and 4; and claims 9 and 12 respectively above, and further in view of Kustra (U.S. Patent Pub. No. 2016/0262521)
Regarding claims 5 and 13 the modified device of Krenik does not provide wherein the touch sensor has a height to extend at least partially through an opening through the guide surface.
Kustra teaches it is known in the art of shaving systems to incorporate a sensor (25) having a height extending through the housing (Figure 5 and Paragraph 0077; Examiner notes the sensor 25 to be recessed within the shaver, thereby providing a height extending at least partially through an opening of a surface).
One of ordinary skill in the art would have good reason to pursue sensors which are known to be useful for a particular hair cutting function. There are a finite number of possible sensors which pertain to a handheld hair cutting device and allow for the sensor to detect the workpiece providing the detecting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable sensor in an attempt to provide an improved detection function for the hair clipper, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Thus, the modified device of Krenik provides wherein the touch sensor has a height to extend at least partially through an opening through the guide surface (Krenik Figure2A and Kustra Figure 5).

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krenik (U.S. Patent Pub. No. 2014/0102271) in view of Damkat (U.S. Patent Pub. No. 2014/0345142) as applied to claim 1 and 9 respectively above, and further in view of Krans (U.S. Patent Pub. No. 2016/0107323)
Regarding claims 6 and 14, the modified device of Krenik does not provide further comprising a pair of touch sensors that are exposed at the guide surface for contact with the skin area during use.
Krans teaches it is known in the art of hair trimming devices to incorporate a hair trimming device with a controller including a plurality of touch sensors (7a-7f) that are exposed at a guide surface for contact with the user (Figure 5 and Paragraph 0071)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Krenik to incorporate the teachings of Krans to provide a plurality of sensors. In doing so, it allows for the device to be moved in a plurality of directions while providing a greater detection area (Paragraph 0071-0074). 

Regarding claims 7 and 15, the modified device of Krenik provides wherein the processor receives a signal from the pair of touch sensors when the pair of touch sensors contact the skin area (Krans Paragraph 0072-0074), wherein the processor uses logic saved in a memory to instruct the feedback device to provide the indication of skin contact between the pair of touch sensors and the skin area (Krenik Figure 2A and Paragraph 0033)
Regarding claims 8 and 1, the modified device of Krenik wherein the processor (Damkat Paragraphs 0028-0030 and Figure 1) uses logic saved in memory to instruct another feedback device to provide an indication of lack of skin contact between at least one of the pair of touch sensors and the skin area (Krans Paragraph 0072-0074 and Krenik Figure 2A and Paragraph 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  11/04/2022Examiner, Art Unit 3724